DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caron et al (US 2019/0,267,971; hereinafter Caron) in view of Shinohara (US 2011/0,037,170).
Regarding claim 1, Caron disclose a radio frequency module (Figs. 1A, 16A, 23) comprising: an acoustic wave filter (acoustic wave filter 12) disposed on the first principal surface side of the mount board (paras. [0086]-[0089], [0124]); a temperature sensor (14) disposed on the first principal surface side of the mount board (temperature sensor can be a resistive thermal device that has a resistance that changes with temperature, paras. [0039], [0046], [0098], [0129]); and a correction circuit (16) that corrects a pass band of the acoustic wave filter in accordance with a temperature measured by the temperature sensor (14) (when over temperature circuit 16 detect the temperature does not satisfies a threshold, it reduces the power level or RF input power to the filter 12 leading to less dissipated power within the filter, manifesting a decrease in the temperature which result in a correction or an upshift of the pass band which is what the over temperature protection does to prevent damage to the filter by sensing a temperature associated with the filter from temperature sensor 14 that is relatively close to a temperature that can damage the filter; paras. [0089]-[0091], [0120], [0146], [0079]).  Caron do not disclose a radio frequency module comprises a mount board having a first principal surface and a second principal surface on opposite sides of the mount board the acoustic wave filter disposed on the first principal surface side of the mount board and the temperature sensor disposed on the second principal surface side of the mount board.  In the same field of endeavor, Shinohara disclose a radio frequency module (Figs. 2, 4, 6) comprising a mount board having a first principal surface (upper surface 2a) and a second principal surface (under surface 2b) on opposite sides of the mount board (mount board 2), the acoustic wave filter (SAW filter 3a) disposed on the first principal surface side (upper surface 2a) of the mount board, and a chip component (4f, e.g. resistor component, capacitor component, and the like) disposed on the second principal surface side (under surface 2b) of the mount board (paras. [0090]-[0095], [0097], [0211]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the filter component which has the temperature sensor or resistive thermal device as taught by Caron be placed on a second principal surface as disclosed by Shinohara in order to improve isolation between the temperature sensor and the acoustic wave filter.
Regarding claim 2, Caron and Shinohara disclose the radio frequency module according to claim 1, wherein Caron disclose the correction circuit is configured to adjust a parameter of at least one circuit element (PA 22 or LC circuit) connected to the acoustic wave filter (12) so as to correct the passband (Fig. 2A, 5B; para. [0120], [0089], [0141]).
Regarding claim 4, Caron and Shinohara disclose the radio frequency module according to claim 1, further comprising a low noise amplifier (4a) disposed on the second principal surface side (2b) of the mount board (2) (Shinohara; ¶ [0090]-[0091]; Fig. 6).
Regarding claim 5, Caron and Shinohara disclose the radio frequency module according to claim 4, wherein the temperature sensor (temperature sensor) and the low noise amplifier (low noise amplifier) are included in a single chip (Caron; RF front end 244; ¶ [0143]).  Caron and Shinohara do not explicitly disclose RF front end is a chip.  However, the examiner takes official notice that the RF front end circuits comprising the low noise amplifier and the temperature sensor can be integrated into a chip.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art for circuit miniaturization and simplification.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
 	Regarding claim 6, Caron and Shinohara disclose the radio frequency module according to claim 4, further comprising: an antenna terminal (ANT terminal); and a switch (3d) disposed on the first principal surface side (2a) of the mount board (2) and connected to the antenna terminal (ANT terminal), wherein the low noise amplifier (4a) and the switch (3d) are included in a single substrate (Shinohara; Figs. 1-2; paras. [0090]-[0091], [0119]).  Caron and Shinohara do not disclose the switch is disposed on the second principal surface side of the mount board and wherein the low noise amplifier (4a) and the switch (3d) are included in a single chip.  However, the examiner takes official notice that the low noise chip and the switch chip can be integrated into a single chip and that the switch can be placed on the second principal surface side.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art for circuit miniaturization and simplification and that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950) Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 7, Caron and Shinohara disclose the radio frequency module according to claim 1, wherein the acoustic wave filter overlaps the temperature sensor (183) in plan view in a thickness direction of the mount board (Caron; figs. 18-19; paras. [0079], [0130] - [0131]).
Regarding claim 8, Caron and Shinohara disclose the radio frequency module according to claim 2, wherein the acoustic wave filter overlaps the temperature sensor (183) in plan view in a thickness direction of the mount board (Caron; figs. 18-19; paras. [0079], [0130] - [0131]).


Regarding claim 10, Caron and Shinohara disclose the radio frequency module according to claim 4, wherein the acoustic wave filter overlaps the temperature sensor (183) in plan view in a thickness direction of the mount board (Caron; figs. 18-19; paras. [0079], [0130]- [0131]).
Regarding claim 11, Caron and Shinohara disclose the radio frequency module according to claim 6, wherein the acoustic wave filter overlaps the temperature sensor (183) in plan view in a thickness direction of the mount board (Caron; figs. 18-19; paras. [0079], [0130]- [0131]).
 	Regarding claim 12, Caron and Shinohara disclose the radio frequency module according to claim 1, further comprising: a power amplifier (4b) disposed on the second principal surface side (2b) (Shinohara; ¶ 0148]; Fig. 6).  Caron and Shinohara do not disclose the power amplifier is disposed on the first principal surface side.  However, the examiner takes official notice that the power amplifier can be disposed on the first principal surface side.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
 	Regarding claim 13, Caron and Shinohara disclose the radio frequency module according to claim 7, further comprising: a power amplifier (4b) disposed on the second principal surface side (2b) (Shinohara; ¶ 0148]; Fig. 6).  Caron and Shinohara do not disclose the power amplifier is disposed on the first principal surface side.  However, the examiner takes official notice that the power amplifier can be disposed on the first principal surface side.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 14, Caron and Shinohara disclose the radio frequency module according to claim 13, further comprising: an antenna terminal (ANT terminal); and a switch (3d) disposed on the first principal surface side (2a) of the mount board (2) and connected to the antenna terminal (ANT terminal) (Shinohara; Figs. 1-2; paras. [0090]-[0091], [0119]).  Caron and Shinohara do not disclose the switch is disposed on the second principal surface side of the mount board.  However, the examiner takes official notice that the switch can be placed on the second principal surface side.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950) Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 15, Caron and Shinohara disclose the radio frequency module according to claim 14, wherein the power amplifier (232) overlaps neither the temperature sensor (236) nor the switch (238) in plan view in a thickness direction of the mount board (Caron; Fig. 23; ¶s [0138], [0140])
Regarding claim 16, Caron and Shinohara disclose the radio frequency module according to claim 1, wherein Caron and Shinohara do not explicitly disclose the correction circuit includes a digitally tunable capacitor, and the temperature sensor and the digitally tunable capacitor are included in a single chip.  However, the examiner takes official notice that the correction circuit can include a digitally tunable capacitor since Caron disclose the correction circuit can be implemented by any suitable circuitry arranged to detect that an indication of temperature from the temperature sensor 14 satisfies a threshold and to assert an over temperature signal in response thereto 
(¶ [0091]) and that the temperature sensor and the digitally tunable capacitor are included in a single chip.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to implement a variety of different circuits arranged to detect a change in resistance of a resistive thermal device temperature sensor and to integrate the temperature sensor and the digital capacitor into a single chip in order to have circuit miniaturization and simplification since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 17, Caron and Shinohara disclose the radio frequency module according to claim 1, further comprising: an antenna terminal (ANT terminal); and a switch (3d) disposed on the first principal surface side (2a) of the mount board (2) and connected to the antenna terminal (ANT terminal), wherein the acoustic wave filter (3a, 3b) overlaps the switch in plan view in a thickness direction of the mount board (Shinohara; Figs. 2, 5; paras. [0090]-[0091], [0119]).  Caron and Shinohara do not disclose the switch is disposed on the second principal surface side of the mount board.  However, the examiner takes official notice that the switch can be placed on the second principal surface side.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950) Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 18, Caron and Shinohara disclose the radio frequency module according to claim 1, wherein the temperature sensor includes a thermistor (Caron; resistive thermal device; paras. [0088], [0123]).
Regarding claim 19, Carron disclose a communication apparatus (240) (Figs. 23, 24) comprising: 
a radio frequency module (230; ¶ [0137]); and a signal processing circuit (248) that is connected to the radio frequency module and is configured to process a radio frequency signal (¶ [0142]; Fig. 24), wherein the radio frequency module (figs. 1A, 16A, 23) includes an acoustic wave filter (acoustic wave filter 12) disposed on the first principal surface side of the mount board (paras. [0086]-[0089], [0124]); a temperature sensor (14) disposed on the first principal surface side of the mount board (temperature sensor can be a resistive thermal device that has a resistance that changes with temperature, paras. [0039], [0046], [0098], [0129]); and a correction circuit (16) that corrects a pass band of the acoustic wave filter in accordance with a temperature measured by the temperature sensor (14) (when over temperature circuit 16 detect the temperature does not satisfies a threshold, it reduces the power level or RF input power to the filter 12 leading to less dissipated power within the filter, manifesting a decrease in the temperature which result in a correction or an upshift of the pass band which is what the over temperature protection does to prevent damage to the filter by sensing a temperature associated with the filter from temperature sensor 14 that is relatively close to a temperature that can damage the filter; paras. [0089]-[0091], [0120], [0146]).  Caron do not disclose a radio frequency module comprises a mount board having a first principal surface and a second principal surface on opposite sides of the mount board the acoustic wave filter disposed on the first principal surface side of the mount board and the temperature sensor disposed on the second principal surface side of the mount board.  In the same field of endeavor, Shinohara disclose a radio frequency module (Figs. 2, 4, 6) comprising a mount board having a first principal surface (upper surface 2a) and a second principal surface (under surface 2b) on opposite sides of the mount board (mount board 2), the acoustic wave filter (SAW filter 3a) disposed on the first principal surface side (upper surface 2a) of the mount board, and a chip component (4f, e.g. resistor component, capacitor component, and the like) disposed on the second principal surface side (under surface 2b) of the mount board (paras. [0090]-[0095], [0097], [0211]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the filter component which has the temperature sensor or resistive thermal device as taught by Caron be placed on a second principal surface as disclosed by Shinohara in order to improve isolation between the temperature sensor and the acoustic wave filter.
Regarding claim 20, Caron and Shinohara disclose the communication apparatus according to claim 19, wherein Caron disclose the correction circuit is configured to adjust a parameter of at least one circuit element (PA 22 or LC circuit) connected to the acoustic wave filter (12) so as to correct the passband (Fig. 2A, 5B; para. [0120], [0089], [0141]).


Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 3, Caron and Shinohara disclose the radio frequency module according to claim 1, wherein the cited prior art fails to disclose or fairly suggest the correction circuit includes a digitally tunable capacitor disposed on the second principal surface side of the mount board, and the temperature sensor and the digitally tunable capacitor are included in a single chip.
Regarding claim 9, Caron and Shinohara disclose the radio frequency module according to claim 3, wherein the cited prior art fails to disclose or fairly suggest the acoustic wave filter overlaps the temperature sensor in plan view in a thickness direction of the mount board.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am - 1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648